Exhibit MARSHALL HOLDINGS INTERNATIONAL, INC. CHARTER OF THE COMPENSATION COMMITTEE Purpose The purpose of the Compensation Committee of the Board of Directors of Marshall Holdings International, Inc. is to assist the Board in meeting its responsibilities with regard to oversight and determination of executive compensation and to review and make recommendations to the Board with respect to major compensation plans, policies and programs of the Company. Membership and Procedures Membership and Appointment.The Committee shall consist of not fewer than two members of the Board, with the exact number being determined by the Board.Members of the Committee shall be appointed from time to time to serve in such capacity by the Board. Independence.Each member shall meet the independence and outside director requirements of applicable tax and securities laws and regulations and stock market rules. Authority to Retain Advisors.In the course of its duties, the Committee shall have the sole authority, at the Company’s expense, to retain and terminate compensation consultants and other advisors as the Committee may deem appropriate, including the sole authority to approve any such advisor’s fees and other retention terms. Evaluation.The Committee shall annually review and reassess the adequacy of this Charter and recommend any proposed changes to the Board. Duties and Responsibilities The Compensation Committee shall: 1.
